Exhibit 10.29

 

Execution Copy

 

AMENDMENT NUMBER 4

TO INVESTMENT ADVISORY AGREEMENT

 

This is Amendment Number 4 (this “Amendment”) to the Investment Advisory
Agreement between ING Investment Management LLC (“ING-IM”) and ING USA Annuity
and Life Insurance Company (“Client”). This Amendment is effective as of January
1, 2009.

 

WHEREAS, ING-IM and Client are parties to that certain Investment Advisory
Agreement, dated January 20, 1998, as amended (the “Advisory Agreement”),
pursuant to which ING-IM provides Client with certain investment advisory
services; and

 

WHEREAS, ING-IM and Client desire to further amend the Advisory Agreement with
respect to the advisory fees payable to ING-IM.

 

NOW, THEREFORE, in consideration of the foregoing mutual agreements and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Client and ING-IM hereby agree as follows:

 

 

1.

Fees. Section 6 of the Agreement is hereby amended to read as follows:

 

Section 6. FEES – (a) The Client will pay to ING-IM as full compensation for
services rendered a quarterly fee based on the fees set forth in Exhibit "C",
attached hereto and incorporated herein by reference. The books, accounts and
records of each party shall be maintained so as to clearly and accurately
disclose the precise details of the transactions to support the reasonableness
of the asset based fees charged. This fee schedule may be amended by written
agreement of the parties in accordance with Section 18(b). If ING-IM shall serve
for less than the whole of any quarterly period, its compensation shall be
payable on a pro rata basis for the period of the calendar quarter for which it
has served as an advisor hereunder. No cash or securities due to or held for the
Account shall be paid or delivered to ING-IM except in payment of the fee
payable to ING-IM under this Agreement.

 

(b)   Each calendar quarter, ING-IM will (i) calculate the fee amount for that
calendar quarter, based on the value of the Account as of the last day of the
prior calendar quarter, and (ii) post the fee amount as an inter-unit payable on
Client’s general ledger. The inter-unit payable will be settled within 60 days
of its posting on the general ledger. In the event the annual aggregate
quarterly management fees for any calendar year are less than the annual
minimum, ING-IM will post an inter-unit payable on Client’s general ledger
during the first quarter of the following year, to be settled within 60 days of
its posting on the general ledger.

 

2.   Advisory Fee Schedule. The Advisory Fee Schedule attached as Exhibit “C” to
the Advisory Agreement, is hereby replaced in its entirety by the attached
Exhibit “C”.

 

 

3.

Assignments. Section 16 of the Agreement is amended to read as follows:

 

Section 16. ASSIGNMENT This Agreement shall bind and inure to the benefit of and
be enforceable by the parties hereto and their permitted successors and assigns
hereunder; provided, however, that ING-IM may not assign its rights and
obligations under this Agreement unless and until it shall have first received
the prior written consent of Client. Assignment by ING-IM of all or a portion of
its rights and obligations under the Agreement to an affiliate will require the
prior approval of the State of Iowa Insurance Division. Client’s consent may be
withheld for any reason, but if such consent is given, ING-IM's assignee shall
be required to assume and agree to perform all the obligations of ING-IM
hereunder and ING-IM shall remain fully liable for the performance of its
obligations under this Agreement arising prior to any such assignment.

 

--------------------------------------------------------------------------------

 

4.   New Section 18 on Waivers and Amendments. The Agreement is hereby amended
to include the following new Section 18.

 

Section 18. WAIVER; AMENDMENTS – (a)        No waiver of any provision of this
Agreement shall be deemed, or shall constitute, waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver. No
waiver shall be binding unless executed in writing by the party making the
waiver. Failure of either Client or ING-IM to exercise or delay in exercising
any right or power granted under this Agreement shall not operate as a waiver of
any such right or power.

 

(b)   This Agreement may be amended only by a written instrument executed by
Client and ING-IM and in accordance with the Iowa insurance holding company act
notice and/or approval provisions.

 

5.   Amended Agreement. Except as specifically amended by this Amendment, each
and every term of the Advisory Agreement, as previously amended, remains in full
force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
effective as of the date first above written.

 

 

ING USA ANNUITY AND LIFE INSURANCE COMPANY

 

 

 

ING INVESTMENT MANAGEMENT LLC

By: /s/

David S. Pendergrass

 

By: /s/

Christine Hurtsellers

 

(Signature)

 

 

(Signature)

 

 

 

 

 

Name:

David . Pendergrass

 

Name:

Christine Hurtsellers

Title:

Senior Vice President and Treasurer

 

Title:

Executive Vice President

 



--------------------------------------------------------------------------------

 

 

EXHIBIT “C”

 

ING INVESTMENT MANAGEMENT LLC

ADVISORY FEE SCHEDULE

 

Annual Advisory Fees (based on assets under management):

(minimum is $100,000 for all portfolios)

 

ASSET CLASS (other than derivatives)

BASIS POINT FEE

•            Public Bonds (investment grade)

10.0

•            Public Bonds (below investment grade (“BIG”))

23.0

•            ABS, MBS, CMO-A, Pass-throughs

15.0

•            Private Placements (investment grade)

20.0

•            Private Placements (BIG)

28.0

•            Emerging Market Debt

28.0

•            CMO-B, Residuals

65.0

•            Short Term Assets & Treasuries

9.0

•            Equity Securities (actively managed)

50.0

•            Equity Securities (non-actively managed)

6.0

•            CMBS

17.0

•            Commercial Mortgages (excluding servicing)

17.0

•            Real Estate Equity, Foreclosed Mortgages & Problem Privates and
Commercial Mortgage Loans

75.0

•            Structured Products

17.0

•            Hedge Funds and Private Equity Funds

76.0

•            Non-investment advisory services (applied to all assets under
management per portfolio)

2.7 bps in addition

to asset class charge

 

Derivatives

Annual Charge Per Contract

•     OTC Options and Currency Swaps and Currency Forward Contracts

$900.00

•     Interest Rate Derivatives, Credit Derivative Swaps, and Total Return Swaps

$1,350.00

•     Exchange-Traded Futures and Options Contracts

$60.00

 

Production Fee (one-time fee assessed at close of transaction):

 

ASSET CLASS

BASIS POINT FEE

•            private placements (investment grade)

25.0

•            private placements (international investment grade)

35.0

•            private placements (BIG)

40.0

•            commercial mortgages

25.0

 

 

 